DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 07/26/2022 are entered.  The amendments change the scopes of the previously presented claims and overcome all previously presented claim rejections as presented in the applicant’s arguments.  All previously presented rejections are withdrawn herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 7-11, 14-15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The currently presented claims recite, or similarly recites “determining, based on the resource reservation configuration information and the resource reservation information, a NB-IoT downlink resource, wherein based on the resource reservation information being set to “0”, the reserved resource is included in the NB-IoT downlink resource, and wherein based on the resource reservation information being set to “1”, the reserved resource is not included in the NB-IoT downlink resource; and receiving, from the base station, the downlink information based on the NB-IoT downlink resource”.  However, the Examiner was unable to find the support of these claimed features in the original disclosure of the current application.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wei (US 2021/0360592) discloses a method that enables coexistence between NB-IoT with 5G NR communication using dynamic resource multiplexing (i.e. paragraph [0065]).  However, Wei does not disclose the use of a resource reservation configuration information and resource reservation information being set to “1” or “0” as required in the claims of the current application.
Zhou (US 2022/0124711) discloses a method that enables coexistence between NB-IoT with 5G NR communication using dynamic configuration (paragraph [0173]) and bitmaps (paragraph [0062]).  However, Zhou does not disclose the use of the combination of a resource reservation configuration information and resource reservation information being set to “1” or “0” as required in the claims of the current application to determine the NB-IoT downlink resource as required in the claims of the current application.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/           Primary Examiner, Art Unit 2473